OPINION OF
THE COURT.
The court did not discuss the point, whether foreign partners could become voluntarily bankrupt here in respect to debts, creditors, and estate, entirely foreign, but decided, that partners, as such, could not by voluntary petition be declared bankrupts, except under the 14th section; that, if the provisions of that section are applicable at all to the case of voluntary bankruptcy, they are so only in the case of those who, at the time the petition is presented,are partners; that nonum-ber less than the whole of a firm can petition for a decree of voluntary bankruptcy under the 1st section, and that it is at least doubtful whether the application of that section is not lithTted to cases of compulsory bankruptcy in respect to copartnerships; that in case of compulsory bankruptcy, the same reasons would not exist for restricting proceedings to cases of existing partnerships, and, accordingly, the decision in this case is not to be considered as prejudging that point. The court further decided that proceedings in bankruptcy as at law, and in equity, could not be conducted in the united names of parties who have no common' interest, and do not seek a common decree, that individuals cannot associate and make a joint and several petition, with a view to a separate decree, in favor of each applicant, and that accordingly the petition, in this case being disallowed as to the two petitioners conjointly, could not avail them individually; and it was dismissed with costs; with leave, however, to amend it, if that could be done without varying, its essential structure and statements, so as to retain it as the sole petition of one of the parties, at their election, between themselves.